       Case 2:19-cv-00566-SM-MBN Document 18 Filed 01/28/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

TOMMY BADEAUX AND CANDIS LAMBERT,               )
individually and on behalf of NEW ORLEANS       )                      NO. 2:19-CV-00566
SAINTS SEASON TICKET HOLDERS, NEW               )
ORLEANS SAINTS NATIONAL FAN BASE                )                      JUDGE: “E”
a/k/a THE WHO DAT NATION, ANY PARTY             )
WITH INTEREST THAT HAS BEEN                     )                      MAGISTRATE: (5)
AFFECTED BY THE OUTCOME                         )
                                                )
VERSUS                                          )
                                                )
ROGER GOODELL as COMISSIONER OF                 )
THE NATIONAL FOOTBALL LEAGUE,                   )
NATIONAL FOOTBALL LEAGUE and NFL                )
PROPERTIES, LLC, Successor-in-interest          )
to NFL PROPERTIES, INC.                         )
                                                )
________________________________________________)


  SUPPLEMENTAL BRIEFING REGARDING SUBJECT MATTER JURISDICTION,
   AND PLAINTIFFS’ STANDING TO PETITION FOR A WRIT OF MANDAMUS


MAY IT PLEASE THE COURT:

       Following the hearing today, the Court has asked for additional briefing on the issues

discussed, including 28 U.S.C. § 1332(d) (“CAFA”) subject matter jurisdiction, and mandamus.

   I. THERE IS NO SUBJECT MATTER JURISDICTION AND THE MATTER
        SHOULD BE REMANDED.

       At the outset, plaintiffs reiterate their position that this Court has no subject matter

jurisdiction. The Petition for a Writ of Mandamus, an extraordinary action, seeks no money

damages thus there is no amount in dispute, and the case should be remanded to state court.
        Case 2:19-cv-00566-SM-MBN Document 18 Filed 01/28/19 Page 2 of 6



        A. Diversity of Citizenship.

                 1. Roger Goodell’s Citizenship.

        Complete diversity is lacking at the time of the removal. While defendants Notice of

Removal states that the NFL and NFL Properties, LLC are diverse in citizenship from Plaintiffs,

they make no statement at all as to Defendants Roger Goodell’s citizenship, As such the

requirements for removal have not been met. This Court has recognized

                         "The removing party bears the burden of showing that
                 federal jurisdiction exists and that removal was proper." When
                 removal is based on federal diversity jurisdiction, the removing
                 party must show that (1) complete diversity of citizenship exists
                 between the parties, and (2) the amount in controversy exceeds
                 $75,000.00, exclusive of interest and costs "The jurisdictional
                 facts supporting removal are examined as of the time of
                 removal." "Ambiguities are construed against removal and in favor
                 of remand because removal statutes are to be strictly construed." 1


        The defendants, having made no jurisdictional statement of fact as to Roger Goodell in

the Notice of Removal, have failed to meet their burden. Any ambiguity must be construed

against removal. This matter should be remanded to the Civil District Court for the Parish of

Orleans.

                 2. The NFL’s Citizenship

        The defendants have argued that The NFL is, for purposes of federal subject matter

jurisdiction an unincorporated association such as the NFL is deemed to be a citizen of the State

where it has its principal place of business and the State under whose laws it is organized. While

defendants state the NFL principal place of business to be in New York, they make no statement

at all regarding under which state’s laws its organized. This is a required jurisdictional fact that

defendants have failed to put forth. As is the case with the failure to allege facts as to Roger

1
 Chiriaco v. S. Fid. Ins. Co., No. 16-13165, 2016 U.S. Dist. LEXIS 131264 (E.D. La. Sep. 26, 2016), *4-5, (internal
citations omitted) (emphasis added)


                                                        2
          Case 2:19-cv-00566-SM-MBN Document 18 Filed 01/28/19 Page 3 of 6



Goodell’s citizenship, it is a necessary fact missing at the time of removal. There is therefore no

diversity established, and the matter must be remanded.

                   3. Amount in Controversy

           As plaintiffs have previously briefed, the amount in controversy is measured by the value

to the plaintiff. While defendants argue that case law in this district suggests that the court may

rely on summary judgment type evidence to determine amount in controversy in a mandamus

action, the case cited does not align with the facts of the instant case. In Royal Alice Props, LLC

v Atkins, 2 cited by defendants, a writ of mandamus was sought to compel the Clerk of Court for

Orleans Parish to cancel judicial mortgages securing more than $500,000 easily meeting the

requisite amount in controversy. Plaintiffs here seek a writ of mandamus to compel the

Commissioner to follow the NFL Rules. There is no tangible evidence of the value of that relief,

such as a lien or mortgage as in Atkins.

      II. MANDAMUS AGAINST THE NFL

      While it is true that the NFL is an unincorporated association, this should not preclude a writ

of mandamus from issuing. Louisiana law 3 has found that an unincorporated association is a

separate juridical person. A juridical person is an entity to which the law attributes personality,

such as a corporation or partnership. The personality of the juridical person is distinct from that

of its members. It has the procedural capacity to sue and be sued in its own name. An

unincorporated association is created in the same manner as a partnership, by a contract between

two or more persons to combine their efforts, resources, knowledge or activities for a purpose

other than profit or commercial benefit. The charter, constitution and by-laws of an association

constitute and/or the contract between the members and the association.


2
    Royal Alice Props., LLC v. Atkins, 2013 U.S. Dist. LEXIS 114806
3
    See; Ermert v. Hartford Ins. Co., 559 So. 2d 467 (La. 1990)


                                                         3
       Case 2:19-cv-00566-SM-MBN Document 18 Filed 01/28/19 Page 4 of 6




          NFL has charter and/or constitution and/or by-laws. It has officers, including Goodell.

It sues and has been sued in its own name. In Its Notice of Removal, the defendants refer to

themselves as the National Football League (“NFL”) NFL Properties, LLC and Roger Goodell.

The defendants do not allege that the NFL can’t be sued in its own name and therefore has

judicially admitted that it has the procedural capacity to be sued in its own name

   III. DEFENDANTS MISSTATE THE FACTS

   The NFL’s inaccurate statements during oral argument could have the unintended

consequence of misleading the Court into thinking that the NFL Commissioner has never

reversed an official’s decision after a game ended. This is not true.

   On page 3 of “NFL Defendant’s Brief Regarding CAFA Jurisdiction, Standing, and Right of

Plaintiffs to Seek Extraordinary Writ of Mandamus” they state:

               2019 will Mark the NFL’s centennial season . . . To our
               knowledge, no game has ever been replayed . . . And it has
               certainly been true notwithstanding errors in the enforcement of
               playing rules or even the deliberate evasion of those rules.


   NFL Defendants reinforced this position during oral argument boldly proclaiming that in the

ninety-nine-year history of the National Football League the Commissioner has never used his

Rule 17 authority to compel teams to return to the field and replay a portion of a game that has

already ended. However, history belies this contention.

   On December 16, 2001, the Jacksonville Jaguars played an NFL game against the Cleveland

Browns. The Browns were driving for a potential winning touchdown late in the game when

receiver Quincy Morgan caught a fourth-and-1 pass for a first down. Quarterback Tim Couch

then spiked the ball on the next play to stop the clock.




                                                  4
          Case 2:19-cv-00566-SM-MBN Document 18 Filed 01/28/19 Page 5 of 6



      The referee announced well after the spike that Morgan's catch was going to be reviewed.

(NFL rules state that after another play is run the previous play is not reviewable.) Upon review,

it was determined to be a non-catch and the Jaguars were awarded the ball. Fans then started

throwing bottles and other objects out of the stands and onto the field -- striking players and

officials. The referee declared the game over and sent the teams to their locker rooms even

though 48 seconds remained on the game clock. The NFL Commissioner subsequently contacted

the referee, overrode the decision to end the game, and compelled both teams to return to the

field and play the game from 48 seconds remaining in the game to its conclusion. 4

          The situation and outcome are eerily similar to the case sub judice. More importantly, it

demonstrates that the NFL Commissioner has previously relied on Rule 17 to remedy a virtually

identical situation after the game concluded.




January 28, 2019                                           Respectfully Submitted,

                                                           FRANK J. D’AMICO, JR., APLC

                                                           s/ Frank J. D’Amico, Jr
                                                           Frank J. D’Amico, Jr. (17519)
                                                           New Orleans, Louisiana 70113
                                                           Telephone No.: (504) 525-7272
                                                           Facsimile No.: (504) 525-9522

                                                           _s/ David S. Scalia______________
                                                           THE DUGAN LAW FIRM, APLC
                                                           James R. Dugan, II (24785)
                                                           David S. Scalia (21369)
                                                           One Canal Place, Suite 1000
                                                           365 Canal Street
                                                           New Orleans, LA70130
                                                           Tel: 504-648-0180
                                                           Fax: 504-648-0181


4
    See (www.espn.com/espn/wire?section=nfl&id=8693489).


                                                     5
       Case 2:19-cv-00566-SM-MBN Document 18 Filed 01/28/19 Page 6 of 6




                                                     CHEHARDY SHERMAN & WILLIAMS
                                                     James M. Williams (26141)
                                                     One Galleria, Suite 1100
                                                     Metairie, Louisiana 70001
                                                     (504) 217-2006

                                                     LAW OFFICE OF ALVENDIA,
                                                     KELLY & DEMAREST, LLC
                                                     Roderick “Rico” Alvendia, (2555)
                                                     J. Bart Kelly, III, (24488)
                                                     Jeanne K. Demarest, 23032)
                                                     909 Poydras Street, Suite 1625
                                                     New Orleans, Louisiana 70112
                                                     Telephone: (504) 200-0000
                                                     Facsimile: (504) 200-0001

                                                     IRPINO AVIN & HAWKINS
                                                     Anthony D. Irpino (24727)
                                                     2216 Magazine St.
                                                     New Orleans, LA 70130
                                                     Tel: (504) 525-1500
                                                     Fax: (504) 525-1501


                                                  Counsel for Plaintiffs



                                CERTIFICATE OF SERVICE

        I do hereby certify that on this 28th, 2019, a true and correct copy of the foregoing was

filed through the Court’s CM/ECF system, and that I have served a copy of the above and

foregoing upon all other counsel of record by placing same in the United States mail, properly

addressed and with first class postage prepaid, or by hand delivery, facsimile, e-mail or other

electronic means.

                                                     s/ Frank J. D’Amico, Jr
                                                     Frank J. D’Amico, Jr.




                                                 6
